Citation Nr: 1631945	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in a March 1972 rating decision which assigned 10 percent ratings for right and left leg injuries under 38 C.F.R. § 4.73, Diagnostic Code 5313.

2.  Whether there was clear and unmistakable error (CUE) in a November 1973 rating decision which continued the Veteran's 10 percent ratings for right and left leg injuries under 38 C.F.R. § 4.113, Diagnostic Code 5313.

3.  Whether there was clear and unmistakable error (CUE) in an April 1997 rating decision which assigned 10 percent ratings for right and left leg tender scars effective December 11, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDINGS OF FACT

1.  In a March 1973 rating decision, the regional office granted service connection for right and left leg injuries under 38 C.F.R. § 4.73, Diagnostic Code 5313.

2.  The Veteran has not alleged an error of fact or law in the March 1972 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.
 
3.  In a February 1973 rating decision, the regional office continued 10 percent disability ratings for right and left leg injuries under 38 C.F.R. § 4.73, Diagnostic Code 5313.

4.  The Veteran has not alleged an error of fact or law in the February 1973 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.

5.  In an April 1997 rating decision, the regional office granted service connection for right and left leg scars under 38 C.F.R. § 4.118, Diagnostic Code 7804.

6.  The Veteran has not alleged an error of fact or law in the April 1997 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The March 1972 rating decision is final and was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.302, 20.1103 (2015). 
 
2.  The February 1973 rating decision is final and was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.302, 20.1103 (2015). 
 
3.  The April 1997 rating decision is final and was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.302, 20.1103 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veterans Claims (Court) has held that reversal or revision of prior decisions due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the Veterans Claims Assistance Act of 2000 (VCAA) and consequently, the notice and development provisions of the VCAA do not apply in CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 178   (2001) (en banc).

Pertinent Evidence

The Veteran's service treatment records demonstrate that the Veteran was admitted to the hospital on March 23, 1970 for multiple shrapnel wounds on both lower extremities following an injury due to a booby trap on March 21, 1971.  

The Veteran was discharged from the hospital on April 20, 1970.  At that time, a physical examination revealed four wounds of the right lower extremity and four wounds of the left lower extremity, all ranging in size from two centimeters to six centimeters.  Peripheral pulses were intact and there was no major neurologic deficit.  It was noted that all wounds were clean and well-healed with full range of motion in both legs and that the Veteran was able to run without difficulty.  The remainder of the Veteran's physical examination was normal.  

A May 1970 treatment record demonstrates that the Veteran had a profile to be reevaluated in three months.  The Veteran was not to perform prone stooping, running, jumping, prolonged standing or marching due to multiple shrapnel wounds.  A February 1971 report noted that the Veteran's profile was to be made permanent.  

The Veteran's May 1971 report of medical examination for release from active duty demonstrates normal extremities and scars.  A note from the examining physician  included a report of "some residual discomfort from wounds received by booby trap in RVN in lower legs."  

In his August 1971 claim for compensation and pension, the Veteran described his injury as "fragmentation wounds [of the] lower legs."  

A September 1971 radiographic report from Dr. S.N. noted that examination of both thighs revealed possible tiny metallic fragments in the soft tissues of the thighs.  Examination of both legs revealed several metallic fragments varying between one and three millimeters in the soft tissues of both legs and a small fragment of metal adjacent to the medial margin of the left fibula at which site there was a slight periosteal overgrowth.  

The Veteran was afforded a VA examination in February 1972 in order to determine the state of his lower extremities.  At his examination, the Veteran explained that in December 1971 he was examined by Dr. B.T. at work and was advised to avoid walking or standing longer than four hours intermittently daily.  A medical status report included with the examination from Dr. B.T. confirmed this advice.

The Veteran additionally reported that in December 1971 he was examined by his family physician Dr. J.L. who referred him to a surgeon for corrective surgery on his wounds and that surgeon Dr. R.C. informed him that the nerve endings in the scar tissue were causing his swelling and pain.  The Veteran additionally stated that there was evidence of metal in his legs causing pain and that there was an appointment for corrective surgery.

The Veteran described continuous pain, especially during strenuous walking and that medication did not help but Ben-Gay, ace bandages and hot baths did help relieve some of the pain.  He stated that his legs swelled, which caused a loss of sleep and work.  

Physical examination revealed multiple scars in the lower extremities.  It was noted that the Veteran had full motion and strength of the extremities and no atrophy, swelling, impaired pulses or other abnormality of the lower extremities.  A diagnosis of residual multiple wounds in the lower extremity with healed wound scars and embedded metal fragments was provided.  

The examiner included a diagram which demonstrated a total of eight scars on the legs and underneath and to the left of the left buttocks.  It was noted that there was mild muscle loss in one scar on the right and one scar in the left leg.  

The March 1972 rating decision noted that the Veteran's discharge examination demonstrated discomfort from the Veteran's wounds and examination showed full motion and strength, no swelling, no impaired pulses or other abnormality.  The Veteran's scars were noted as were x-ray findings of metallic fragments and the Veteran's complaints of continuous pain.  

The rating decision awarded service connection assigning separate 10 percent disability ratings for residuals of multiple shell fragment wounds of right and left lower extremities with embedded metallic fragments under 38 C.F.R. § 4.73, Diagnostic Code 5313.  

In a September 1973 correspondence, the Veteran requested a reevaluation of his disability ratings, reporting that since he was first rated he experienced increased difficulty with his leg wounds.  The Veteran explained "I did have surgery while serving in the USMC in Vietnam; [h]owever, the surgery was not totally corrective.  Due to this I have incurred additional expenses in doctor visits and medications for all of the previously mentioned."

In a letter to Dr. R.C. received in October 1973, the Veteran is shown to request medical copies of reports of a July 1972 surgery.  The Veteran stated that this surgery was to correct the scar tissues resulting from the surgery he had while serving in Vietnam.  

In a certificate, Dr. M.L. noted treatment in December 1971 for scar tissue related to Vietnam wounds and noted that the Veteran was referred to plastic surgeon Dr. R.C.  

In its November 16, 1973 rating decision, the RO found that the above evidence did not demonstrate an increased in the Veteran's service connected leg disabilities.  The Veteran's 10 percent disability ratings for residuals of a shell fragment wound were continued.

On November 21, 1973, the RO received a letter from Dr. B.T. reporting the Veteran's complaints of recurrent pains in the lower extremities which occurred mostly when he was on his feet for long periods of time.  It was noted that the Veteran was seen in the medical department of his place of employment in December 1981 and that he stated that he had recurrent pains in the lower extremities occurring mostly when he was on his feet for long periods of time.  Dr. B.T. stated that the Veteran was seen again in January 1972 and that in July the Veteran had a revision of the scar deformity and excision of retained foreign body and neuromata of the right thigh.  Dr. B.T. finally stated that, when seen in November 1972, the Veteran stated that he had only occasional pain in the legs when there was a change in the weather.  It was noted that because of the problem with his leg, the Veteran had been on restricted activity from prolonged walking or standing.

Reports received on November 27, 1973 from Dr. R.C. included a July 1972 note documenting a revision of a scar deformity and excision of retained foreign bodies and neuromata of the right thigh.  Dr. R.C. noted that initial healing of the Veteran's wounds was apparently satisfactory but that over the last several months the Veteran noted increasing aching and shooting pain over the scar.  It was noted that the Veteran left the operating room in good condition.  

In a February 1997 statement, the Veteran reported that he wished to add the issue of "scar tissue to the lower extremities" to his original claim for PTSD.  In an April 1997 rating decision, service connection for tender scars of both lower extremities was granted effective December 11, 1996, based upon his initial statement requesting service connection for PTSD.  

In a November 2008 treatment note from the Veteran's private physician, Dr. J.S. stated that he had reviewed the Veteran's March 1972 and April 1997 rating decisions as well as the rating criteria and believed that the Veteran had no less than a 30 percent impairment for each leg.

In July 2010, the Veteran stated that he was filing a clear and unmistakable error claim.  He asserted CUE in the March 1973 rating decision because the RO did not separate the anatomical muscle groups, and that the multiple shrapnel wounds should have been rated as "moderately severe" and the Veteran's scars should have been separately addressed.  

The Veteran continued, stating that a September 1973 letter addressing the scar directly behind his right knee surgery dated in July 1972 was not addressed in the March 1973 rating decision.

The Veteran asserted that the March 1972 rating decision failed to grant service connection for the bilateral painful and tender multiple scars on the lower extremity and that they should have been granted separately because they were painful, tender, keloid, caused limitation of motion and due to their physical locations in both extremities.

The Veteran noted that under 38 C.F.R. § 4.118, DC 7804, scars are rated at 10 percent for each leg.  The Veteran stated that in reviewing his May 1971 discharge examination "it states that I was still experiencing moderate pain to both lower right and left legs due to the residuals of the shrapnel wounds and painful and tender scars bilaterally."

Thus, the Veteran stated that in reviewing these decisions he should have been granted ten percent for each upper and lower legs bilaterally based upon the four scars on each leg.

The Veteran stated that in its April 1997 rating decision the RO erroneously failed to grant 10 percent for each scar.  He noted that the April 1997 VA examination demonstrated multiple scars and limitation of motion.  The Veteran suggested that the Veteran's later rating decisions increasing his disability evaluations supported a finding of CUE in the March 1972 rating decision.  

The Veteran further asserted CUE in the March 1972 RO's determination in that the RO did not address the three muscle groups in the lower and upper left and right legs under diagnostic codes 5310 through 5312 and 5313 through 5318 and that such muscle group injuries should have led to service connection for the separate muscle groups.

Finally, the Veteran asserted that the RO failed to address the medical evidence at the time of the 1972 rating which showed that the Veteran had residual discomfort to include mild loss of muscle and tissue loss which indicated a moderately severe disability as well as indication of pain in both legs.  

In his April 2011 notice of disagreement with the March 2010 rating decision which did not find CUE, the Veteran stated that in reviewing his March 1972 rating decision, it failed to address the three muscle groups in the left and right lower legs under 5310 and additional muscle groups which would have led to higher and separate ratings.  

In a September 2013 letter the Veteran noted that a July 1972 he had surgery on his right scar and that this evidence clearly demonstrated that the scar was painful and created limitation of motion.  

At his June 2016 hearing before the Board, the Veteran asserted clear and unmistakable error in the March 1972, November 1973 and April 1997 rating decisions.  

The Veteran asserted that the assignment of diagnostic code 5313 in the 1972 rating decision was CUE as that assignment was arbitrary and did not reflect injuries to the Veteran's particular anatomical groups.  

Specifically, the Veteran argued that VA made four errors, first that the RO failed to address his light duty profile changes documented in the Veteran's service treatment records of May 1970 and February 1972.  Next, the Veteran argued that the March 1972 decision misidentified information from Dr. B.T. as having been provided by his personal physician and failed to discuss the reported comments from the Veteran's physician Dr. J.H. and Dr. R.C. concerning tender scars.  Third, the Veteran argued that the March 1972 rating decision was clearly and unmistakably erroneous in that the RO failed to discuss the Veteran's competent statement at the time that Dr. R.C had determined that his pain was attributable to nerve endings trapped in the scar tissue.  Finally, the Veteran argued that the March 1972 decision and the decisions thereafter referred to the orthopedic diagram provided by the February 1972 examiner which showed injuries that "could not reasonably be lumped into the same muscle group category, and indeed, some of the wounds are noted to be very close to the hips, and other to the knees or ankles, meaning that the muscle injuries would have effected different joints."  Additionally the Veteran argued that given indications of painful scars during that examination, the examiner's failure to specifically address the scars does not support the VA's failure to address them.  

Analysis

A rating decision under chapter 38 is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised. 38 U.S.C.A. § 5109A(a).

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a), taken together, a rating action is final and binding in the absence of CUE.  Under 38 C.F.R. § 3.105(c), where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

Under applicable laws and regulations, RO decisions that are final and binding will be accepted as correct in the absence of CUE.  See 38 C.F.R. § 3.105(a).  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or whether the statutory or regulatory provisions extant at that time were incorrectly applied.   Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

According to the United States Court of Appeals for Veterans Claims (Court), CUE is a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has defined CUE as administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  However, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

The Court has also held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The essence of a claim of CUE is that it is a collateral attack on an otherwise final rating decision by a VARO.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo v. Brown at 44.

Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).

The Veteran claims that the RO made a clear and unmistakable error in failing to provide separate ratings for the Veteran's residuals of a March 1970 injury to the lower extremities beyond the 10 percent ratings assigned under Diagnostic Code 5313 in its March 1972 rating decision, in the denial of an increased rating in November 1973, and in its assignment of disability ratings for scars alone in April 1997.  The Board will consider each CUE assertion separately.

March 1972 Rating Decision

At the time of the March 1972 rating decision, the evidence of record consisted of the Veteran's claim for disability benefits for fragmentation wounds of the lower legs, the Veteran's service treatment records, to include a May 1971 report of medical examination which noted that, at the time of discharge, the Veteran had "some residual discomfort from wounds received by booby trap in RVN in lower legs."  Also included was a September 1971 radiographic report, a December 1971 medical status report from Dr. B.T. and the February 1972 VA examination report.  The VA examination report demonstrated full range of motion and full strength of the extremities and no atrophy, swelling, impaired pulses, or other abnormality of the lower extremities.  A diagnosis of residual multiple land mine wounds in the lower extremities with healed wound scars and embedded metal fragments was provided.

In the March 1972 rating, the RO noted the Veteran's complaints of continuous pain especially during strenuous walking as well as the findings of scars on the legs with mild loss of muscle tissue in both legs, x-rays, and physical findings to include complete range of motion.  

Here, the Board does not necessarily dispute that there is favorable evidence of record supporting the assignment different ratings based on other diagnostic codes.  However, there is also contemporaneous evidence of record from which the RO could reasonably conclude that diagnostic code 5313 best described the Veteran's residuals of his injuries.  

The Veteran asserts that other diagnostic codes should have been assigned for his injuries.  In his July 2010 claim, he asserts that the evidence showed painful and tender multiple scars which were painful, tender keloid and caused limitation of motion and that the May 1971 discharge examination demonstrated moderate pain and painful and tender scars bilaterally.  Regrettably, the evidence of record was not as detailed as recalled by the Veteran.  Again, such findings might have been inferred by the RO in its March 1972 decision but the evidence is up for interpretation.

To continue along this line of analysis, the Board would have to engage in reevaluating each piece of evidence of record to determine how probative it is, in pursuit of reaching its own conclusion as to whether the Veteran's residuals warranted different ratings under different diagnostic codes.  Such an inquiry requires weighing and evaluating evidence which, as stated above, cannot constitute a valid claim of CUE.  

Moreover, CUE is found when reasonable minds could not differ and the result would be manifestly different but for the error.  Here, where the evidence available to the RO consisted of findings of the Veteran's complaints of pain, mild muscle loss and some scarring with no demonstration at that time that the scars themselves were specifically painful, the Board finds that reasonable minds could differ on the proper diagnostic code for the Veteran's injuries as well as the level of severity of those injuries.  Additionally reasonable minds could differ on which diagnostic codes best described the Veteran's injuries and the level of impairment caused, thus the evidence as available during the March 1972 rating decision is not found to compel a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the asserted error.  

Therefore, neither the Veteran's contentions nor the Board's review of the record suggests that, based on the record and law that existed at the time of the March 1972, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; and any error was "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Of note, amongst the Veteran's arguments is that the March 1972 rating decision was clearly an unmistakably erroneous in its failure to discuss findings from Dr. R.C. that the Veteran's pain was attributable to his scar tissue and that later ratings which increased the Veteran's disability ratings serve as proof that the March 1972 findings were erroneous.  However, CUE is only established based on the evidence available at the time of the rating decision in question.  Here, the evidence demonstrates that the aforementioned statement from Dr. R.C. was received after the March 1972 findings, the June 1972 surgery occurred after the rating decision and later increased ratings were based on evidence provided long after the March 1972 rating decision.  This later evidence cannot demonstrate CUE in the March 1972 decision.




November 1973 Rating Decision

The Veteran contends that there was clear and unmistakable error in the RO's November 1973 denial of increased ratings for his service-connected lower extremity wound residuals.  At the time of the November 1973 rating decision, the evidence of record included the evidence described above as well as a September 1973 correspondence in which the Veteran reported that his disabilities had increased and that he had incurred additional expenses for treatment, an October 1973 request for treatment records from Dr. R.C. and a certificate from Dr. M.L. who noted that the Veteran was treated in December 1971 for scar tissue related to the Veteran's wounds as well as a referral to a plastic surgeon.

The Board finds that the November 1973 rating decision is not clearly and unmistakably erroneous.  The evidence available at the time of the November 1973 rating decision does not demonstrate an unmistakable increase in the severity of the Veteran's service connected disabilities, but rather the new evidence speaks to past treatment, occurring before the Veteran's March 1972 rating decision.  Significantly, evidence which may have suggested painful scars was received by the RO after the November 1973 rating decision was issued.  Thus such evidence cannot be considered in the CUE claim.



April 1997 Rating Decision

The Veteran asserts that the RO's decision to assign 10 percent disability ratings for tenders scars, as opposed to considering the totality of the Veteran's injuries, constitutes clear and unmistakable error.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit. 38 C.F.R. §§ 3.1(p), 3.151 (2015).  

Here; the Veteran sought disability benefits for his scars in a communication wherein he requested consideration for three other claims for service connection.  There is no indication whatsoever that the Veteran wished to be considered for an increased rating for his lower extremity service-connected disabilities or any disabilities other than the scar tissue addressed in that request.  The evidence clearly indicates that the Veteran wished to make a service connection claim.  Thus reasonable minds could easily differ as to whether the Veteran's correspondence demonstrated a desire to be considered for anything other than such service connection.  As such, clear and unmistakable error is not shown.

In light of the above discussion, the Board has determined that there is no evidence that the RO applied the law or regulation in an erroneous manner, or that there was relevant evidence not considered.  For all the above reasons, the Board finds that the March 1972, November 1973 and March 1997 rating decisions do not demonstrate clear and unmistakable error.  The appeal is denied.



ORDER

The March 1972 rating decision which assigned 10 percent ratings for right and left leg injuries under 38 C.F.R. § 4.73, Diagnostic Code 5313 did not contain CUE; the appeal is denied.

The November 1973 rating decision which continued the Veteran's 10 percent ratings for right and left leg injuries under 38 C.F.R. § 4.113, Diagnostic Code 5313 did not contain CUE; the appeal is denied. 

The April 1997 rating decision which assigned 10 percent ratings for right and left tender scars effective December 11, 1996, did not contain CUE; the appeal is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


